The prosecution in this case was begun by affidavit and warrant, wherein this appellant was charged with the offense of recklessly and heedlessly driving a motor vehicle, on the designated highway, in willful or wanton disregard of the rights or safety of others or without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property of another, etc.
Defendant interposed a demurrer to the affidavit which the court overruled, and this action of the court is the principal ground upon which a reversal of the judgment is sought.
There was no error in overruling the demurrer to the affidavit. We may pretermit the insistence that the demurrer was general in its effect. The affidavit followed the language of the statute and was sufficient. General Acts of Ala. 1927, p. 365, § 49. Moreover, it is apparent that the affidavit stated the facts constituting the offense complained of in ordinary and concise language, and in such manner as to enable the defendant to know and understand what was therein intended.
Other purported questions in the record are not presented for our consideration. Charges refused to defendant, exceptions to the oral charge, and the action of the court in overruling defendant's motion for a new trial are not reviewable in the absence of a bill of exceptions, and in this case there is no bill of exceptions. The appeal is arrested upon the record proper, which upon examination is found to be regular and without error. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.